Citation Nr: 0400750	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  01-02 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pericardial tumor, including as due to exposure to Agent 
Orange in service.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dyshidrosis, including as due to exposure to Agent Orange in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a pericardial tumor and 
dyshidrosis. 

The RO denied service connection for a pericardial tumor and 
dyshidrosis in a July 1997 rating decision.  The veteran 
filed a notice of disagreement with that rating decision in 
September 1997.  The RO issued the veteran a statement of the 
case in September 1997.  The veteran did not submit a 
substantive appeal within one year of the date he was 
notified of the September 1997 rating decision.  Accordingly, 
the July 1997 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.1103 (1997).  The RO did 
not include the law and regulations pertaining to finality of 
unappealed RO decisions in adjudicating the veteran's claims.  
However, as his claims were adjudicated on a de novo basis, 
there is no prejudice to the veteran as he was provided more 
of a review that he was entitled to.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Regardless of the RO's disposition of the claims, the Board 
is without jurisdiction to consider the substantive merits of 
the claims in the absence of a finding that new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  For that reason the Board must 
address the threshold issue of whether or not new and 
material evidence has been presented to reopen the claim for 
service connection for a pericardial tumor and dyshidrosis.  


FINDINGS OF FACT

1.  The RO denied service connection for a pericardial tumor 
in a September 1993 rating decision, the veteran did not 
appeal that decision.  

2.  The RO denied service connection for a pericardial tumor 
and dyshidrosis in a July 1997 rating decision; the veteran 
filed a timely notice of disagreement and a statement of the 
case was issued in September 1997, but the veteran did not 
submit a substantive appeal within one year of the date he 
was notified of the July 1997 RO decision.  

3.  The additional evidence received since the July 1997 
rating decision is cumulative and redundant of evidence 
already in the claims folder, and is not so significant that 
it must be considered in order to fairly consider either 
claim on the  merits.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.1103 (1993).  

2.  The July 1997 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.1103 (1997).  

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
pericardial tumor.  38 U.S.C.A. §§ 5108, 7105 (West 2003); 
38 C.F.R. § 3.156(a) (2003).   

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
dyshidrosis.  38 U.S.C.A. §§ 5108, 7105 (West 2003); 
38 C.F.R. § 3.156(a)(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently there has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2002).  The 
veteran's claim was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001 applies.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review of the claims folder reveals 
compliance with the new statutory and regulatory provisions.  
Beginning in May 1997 the RO has sent letters to the veteran 
explaining what evidence was needed to establish entitlement 
to service connection for a disability caused by exposure to 
Agent Orange in service.  In April 2004 the RO sent a letter 
to the veteran specifically informing him of the provisions 
of the VCAA.  It explained how VA could assist him in 
developing his claims.  It also informed the veteran of the 
evidence necessary to establish entitlement to service 
connection.  The RO specifically told the veteran what 
records had been obtained or submitted.  

The appellant was notified and aware of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Quartuccio, supra.  Beginning in December 1992 the 
veteran listed the medical treatment providers who he 
contended had treated him for his claimed disabilities.  The 
RO sent letters beginning in February 1993 to the medical 
providers requesting the evidence identified by the veteran.  
Again in April 1993 the RO asked the veteran to identify any 
treatment providers and return a release form if he wished to 
have the RO obtain the identified records.  In May 1993 the 
RO specifically informed the veteran that Humana Hospital had 
not answered their request for records and told the veteran 
to obtain and send the records himself.  In May 1993 the RO 
had also again requested medical records on behalf of the 
veteran.  In November 1996 the veteran submitted a complete 
listing for all the medical providers who treated him for his 
claimed disabilities.  A review of the claims folder 
indicates all the relevant records identified by the veteran 
have been obtained and associated with the claims folder.  
The veteran was made aware of what evidence had been obtained 
and considered in the December 2002 and May 2003 supplemental 
statements of the case.  

The veteran was afforded a VA Agent Orange examination in 
March 1993.  There is no duty under the VCAA to provide an 
examination or opinion absent the submission of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board finds that VA's duty to assist the appellant with 
development of his claim has been met and there is no 
indication that any further assistance is necessary.  

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  However, 
aside from the fact that it has been several years since the 
veteran filed his appeal, during which time he has been 
advised and afforded numerous opportunities to submit 
evidence, it is clear that there is no additional evidence 
available that has not been obtained.  (Emphasis added.)  
Thus, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus, notwithstanding PVA, supra, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to him that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background.  In June 1984 the veteran filed a claim 
for VA benefits.  In conjunction with his claim the veteran 
submitted copies of his service medical records.  The RO 
received copies of his service medical records through 
official channels in July 1984.  The service medical records 
revealed he was examined prior to enlistment in May 1969.  No 
abnormalities of the skin, heart or chest were recorded.  
Chest X-rays were negative.  On his Report of Medical History 
the veteran denied any history of growths or tumors.  At 
service entrance in February 1970 no defects were noted.  
Service separation examination in November 1971 revealed no 
disorders of the skin, heart or chest.  Chest X-rays were 
negative.  

The veteran's Form DD 214 noted he served in the Republic of 
Vietnam from July 1970 to July 1971.  

The veteran filed his original claim for service connection 
for removal of a tumor in December 1992.  The evidence 
submitted included records of hospitalization at St. 
Margaret's Hospital in September 1977.  Those records 
revealed the veteran had a pericardial tumor removed.  The 
final diagnosis was pericardial thymoma.  

Also obtained were the veteran's VA medical records which 
included a March 1993 examination for the Agent Orange 
registry.  The veteran told the VA examiner he attributed his 
tumor on the midthorax to Agent Orange.  The VA examiner's 
assessment was benign tumor of the chest with reaction 1977.  
The Agent Orange questionnaire reveals the veteran checked he 
was involved in handling or spraying Agent Orange.  

The RO denied service connection for a pericardial tumor in 
September 1993.  The veteran was notified his claim was 
denied in a September 1993 letter from the RO.  The next 
communication from the veteran in the claims folder is dated 
in November 1996.  

In November 1996 the veteran again raised a claim for service 
connection for a pericardial tumor based on exposure to Agent 
Orange.  

In May 1997 the RO sent the veteran a letter explaining what 
kinds of evidence to submit to support his claim for 
disability related to Agent Orange Exposure in service.  He 
was specifically informed that if his claimed disability was 
not one of the listed disorders and that he should provide 
sound scientific and medical evidence that the condition at 
issue was associated with herbicide orange.  

The veteran submitted a list of medical treatment providers 
in November 1996.  The only treatment records listed for the 
tumor were the records from St. Margaret's of his tumor 
removal.  

The RO received the veteran's VA medical records in July 
1997.  None of the treatment records were for treatment of 
residuals of the tumor removal.  They included June 1993 
records of treatment for dyshidrosis.  The veteran gave a 
history of a rash on his hands, it had first appeared due to 
Agent Orange.  The veteran had a dishydrotic rash on his 
hands and feet.  The diagnosis was dyshedoris.  

The RO in a July 1997 rating decision denied service 
connection for dyshidrosis and a pericardial tumor including 
as due to exposure to Agent Orange.  The veteran was notified 
his claims had been denied in an August 1997 rating decision.  

The veteran then submitted in September 1997 records from 
University Medical Center.  The June 1979 records noted 
complaints of chest pain and the history of a tumor.  

In September 1997 the veteran submitted his notice of 
disagreement with the denial of service connection for a 
pericardial tumor and dyshidrosis.  The RO issued the veteran 
a statement of the case in September 1997.  The veteran did 
not submit his substantive appeal within one year of the date 
he was notified for the July 1997 rating decision.  

The RO received records from Dr. O in March 1998, which 
included September 1997 treatment for a pustular eruption on 
his leg.  Dr. O noted it could be disydrotic eczema or could 
be fungal.  

The RO denied service connection for dyshidrosis and a 
pericardial tumor in a January 2001 rating decision.  The RO 
issued a supplemental statement of the case to the veteran in 
January 2001.  

The RO then received the veteran's records from the VA which 
included duplicates of the June 1993 treatment for a 
dyshidrotic rash.  

The veteran submitted a VA Form 9 in March 2001.  

The RO again obtained the veteran's VA medical records.  The 
records did not include treatment for either of his claimed 
disorders.  

The RO issued a supplemental statement of the case to the 
veteran in December 2002.  

In May 2003 the RO received the veteran's treatment records 
from Dr K.  None of those records noted treatment for either 
a rash or residuals of a pericardial tumor.  

A supplemental statement of the case was issued to the 
veteran in May 2003.  The veteran's representative submitted 
a statement in June 2003.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2003).  

Except in the case of a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2003).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2003) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The RO denied service connection for a tumor in 
September 1993.  The veteran was notified by the RO in 
September 1993.  There is no communication from the veteran 
dated within one year of the September 1993 notification.  
Therefore, the September 1993 rating decision became final.  
38 C.F.R. §§ 3.104, 20.1103 (1993).  

In a July 1997 rating decision the RO again denied service 
connection for a tumor and also denied service connection for 
dyshidrosis.  The veteran was notified his claims had been 
denied in an August 1997 letter.  The veteran submitted his 
notice of disagreement with that decision in September 1997.  
The RO issued a statement of the case to the veteran in 
September 1997.  The veteran did not submit his substantive 
appeal within one year of the date he was notified his claims 
were denied.  The veteran did not submit a VA Form 9 until 
March 2001 more than one year after he was informed his 
claims had been denied.  For that reason the July 1997 rating 
decision became final.  38. C.F.R. §§ 3.104, 20.1103 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (overruled on other 
grounds).  In this case the last final disallowance of the 
veteran's claims was the July 1997 rating decision.  

The Board has compared the evidence received before July 1997 
with the evidence received after that date to determine if 
new and material evidence has been submitted to reopen the 
veteran's claims.  The evidence received prior to July 1997 
included the following.  The veteran's service records 
establishing he served in Vietnam.  Service medical records 
which did not include treatment for either a skin disorder, 
chest pain or any evidence of a tumor in service.  September 
1977 records from St. Margaret's Hospital which revealed the 
veteran had a pericardial tumor or pericardial thymoma, 
removed.  VA records of an examination in March 1993 noting a 
history of tumor given by the veteran, but no diagnosis or 
medical opinion linking the tumor with any incident of 
service, to include exposure to Agent Orange.  Also in the 
claims folder in July 1997 were records of treatment for 
dyshidrosis in June 1993.  

Since July 1997 the following additional evidence has been 
submitted or obtained.  Records from Dr. O which included 
September 1997 records of treatment for a pustular eruption 
on his leg, noted to be dyshidrotic eczema or fungal 
infection and duplicates of the June 1993 VA treatment for a 
dyshidrotic rash.  Additional records from VA were negative 
for any findings relating to a tumor or rash.  

There has been no additional evidence submitted or obtained 
since July 1997 which is new and material.  The June 1979 
records from University Medical Center only note a history of 
a tumor.  Those records merely reiterate the evidence 
contained in the September 1977 records from St. Margarets 
noting removal of a tumor.  Therefore no new and material 
evidence to reopen the claim for service connection for a 
pericardial tumor has been submitted.  

The additional records submitted or obtained since July 1997 
do include evidence from Dr. O of treatment for dyshidrotic 
eczema or a fungal infection.  Those records are merely 
redundant and cumulative as they only provide additional 
evidence of post service treatment for a dyshidrotic rash.  
The claims folder in July 1997 contained June 1993 records of 
treatment for dyshidrosis at VA.  The September 1997 records 
from Dr. O do not include any information which has not 
already been considered by the RO, that is the veteran was 
treated many years after service for a pustular rash, which 
has been diagnosed as dyshidrotic.  There is nothing in Dr. 
O's treatment records that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is merely another post service diagnosis of dyshidrosis 
which is not attributed to service or exposure to Agent 
Orange.  The additional evidence is not new and material.  

Neither a pericardial tumor or dyshidrosis is one of the 
diseases associated with herbicide exposure under 38 C.F.R. § 
3.309(e) (2003).  The record remains devoid of competent 
evidence linking either disability at issue to any incident 
of service, to include exposure to Agent Orange.  In order to 
reopen a claim new and material evidence must be presented.  
38 C.F.R. § 3.156.  As new and material evidence has not been 
submitted the veteran's application to reopen his claims for 
service connection for pericardial tumor and dyshidrosis must 
be denied.  













ORDER

As new and material evidence has not been received, the 
veteran's claim for service connection for a pericardial 
tumor is not reopened.  

As new and material evidence has not been received, the 
veteran's claim for service connection for dyshidrosis is not 
reopened.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



